
	

113 HRES 143 IH: Expressing the sense of the House of Representatives regarding the school breakfast program.
U.S. House of Representatives
2013-04-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 143
		IN THE HOUSE OF REPRESENTATIVES
		
			April 9, 2013
			Ms. Moore submitted
			 the following resolution; which was referred to the
			 Committee on Education and the
			 Workforce
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives regarding the school breakfast program.
	
	
		Whereas participants in the school breakfast program
			 established by section 4 of the Child Nutrition Act of 1966 include public,
			 private, elementary, middle, and high schools, as well as rural, suburban, and
			 urban schools;
		Whereas school breakfast programs were developed across
			 the Nation in response to a simple problem, too many children were going to
			 school without breakfast or without a nutritionally adequate breakfast;
		Whereas in the 2011 to 2012 school year, approximately
			 12,530,000 students in 89,666 schools participated in the school breakfast
			 program on a typical day;
		Whereas in the 2011 to 2012 school year, approximately
			 10,500,000 low-income children in the United States consumed free or reduced
			 price school breakfasts on an average school day;
		Whereas in the 2011 to 2012 school year, 91.2 percent of
			 schools that participated in the school lunch program established under the
			 Richard B. Russell National School Lunch Act also participated in the school
			 breakfast program;
		Whereas for every 100 children receiving free and reduced
			 price lunches, approximately 50.4 children receive free and reduced price
			 breakfasts;
		Whereas in the 2011 to 2012 school year, 84 percent of
			 school breakfasts served, were served to students who qualified for free or
			 reduced priced meals;
		Whereas if 70 low-income children ate breakfast for every
			 100 children who ate lunch, an additional 4,100,000 low-income children would
			 eat school breakfast;
		Whereas implementing or improving classroom breakfast
			 programs has been shown to increase the participation of eligible students in
			 breakfast consumption dramatically, doubling, and in some cases tripling
			 numbers, as evidenced by research conducted in the States of Minnesota, New
			 York, and Wisconsin;
		Whereas making breakfast widely available through
			 different venues or combinations, such as in the classroom after the morning
			 bell, obtained as students exit a school bus, or outside the classroom, has
			 been shown to lessen the stigma of receiving free or reduced price breakfasts,
			 which often deters eligible students from obtaining traditional breakfasts in
			 the cafeteria;
		Whereas providing free universal breakfasts, especially in
			 the classroom, has been shown to significantly increase school breakfast
			 participation rates and decrease absences and tardiness;
		Whereas studies have shown that access to nutritious meals
			 under the school lunch program and the school breakfast program helps to create
			 a strong learning environment for children and helps to improve the
			 concentration of children in the classroom;
		Whereas providing breakfast in the classroom has been
			 shown in several instances to improve attentiveness and academic performance,
			 while reducing tardiness and disciplinary referrals;
		Whereas students who eat a complete breakfast have been
			 shown to make fewer mistakes and work faster in math exercises than students
			 who eat a partial breakfast;
		Whereas studies suggest that eating breakfast closer to
			 classroom and test-taking time improves student performance on standardized
			 tests relative to students who skip breakfast;
		Whereas studies show that students who skip breakfast are
			 more likely to have difficulty distinguishing among similar images, show
			 increased errors, and have slower memory recall;
		Whereas children who live in families that experience
			 hunger have been shown to be more likely to have lower math scores, face an
			 increased likelihood of repeating a grade, and receive more special education
			 services;
		Whereas studies suggest that children who eat breakfast
			 have more adequate nutrition and intake of nutrients, such as calcium, fiber,
			 protein, and vitamins A, E, D, and B6;
		Whereas studies show that children who participate in
			 school breakfast programs eat more fruits, drink more milk, and consume less
			 saturated fat than children who do not eat breakfast;
		Whereas National School Breakfast Week is an annual
			 occasion for everyone in the community to reflect on the importance and value
			 of what breakfast in schools means for all children in the United States and is
			 a time to renew the commitment to the idea that all children should be able to
			 start the school day adequately fed and ready to learn; and
		Whereas March 4 through March 8, 2013, is National School
			 Breakfast Week: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)recognizes the importance of the school
			 breakfast program established by section 4 of the Child Nutrition Act of 1966
			 and the overall positive impact of the program on the lives of low-income
			 children and families, as well as the effect of the program on helping to
			 improve the overall classroom performance of a child;
			(2)expresses support
			 for States that have successfully implemented school breakfast programs in
			 order to improve the test scores and grades of participating students;
			(3)encourages States
			 to—
				(A)strengthen school
			 breakfast programs by improving access for students and making it a part of the
			 school day through alternative models like breakfast in the classroom;
				(B)work towards
			 meeting the goal set by the Food Research and Action Center of 70 low-income
			 children eating breakfast for every 100 low-income children eating
			 lunch;
				(C)promote
			 improvements in the nutritional quality of breakfasts served; and
				(D)inform students
			 and parents of healthy nutritional and lifestyle choices;
				(4)recognizes that
			 the Healthy, Hunger-Free Kids Act of 2010 and amendments made by that Act
			 provide low-income children with greater access to a nutritious breakfast
			 nationwide;
			(5)recognizes all the
			 partners that help make successful school breakfast programs including
			 nonprofit and community organizations that work to increase awareness of, and
			 access to, breakfast programs for low-income children; and
			(6)recognizes that
			 National School Breakfast Week helps draw attention to the need for, and
			 success of, the school breakfast program.
			
